UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): July 15, 2010 CHINA BCT PHARMACY GROUP, INC. (Exact name of registrant as specified in charter) Delaware 033-145620 20-8067060 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) No. 102 Chengzhan Road Liuzhou City, Guanxi Province 545007 PRChina (Address Of Principal Executive Offices) (Zip Code) (011) 86-(772) 363 8318 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
